[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                OCTOBER 2, 2007
                                 No. 06-16541                  THOMAS K. KAHN
                           ________________________                CLERK


                     D. C. Docket No. 06-00105-CV-AAA-2

CARLIS STARKE,
as guardian for Reginald Starke, an incapacitated
adult,

                                                          Plaintiff-Appellant,

                                      versus

UNITED STATES OF AMERICA,

                                                          Defendant-Appellee.


                           ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                        _________________________

                                  (October 2, 2007)

Before BIRCH, BARKETT and COX, Circuit Judges.

PER CURIAM:

      Plaintiff-appellant, Carlis Starke, as guardian for her husband, Reginald
Starke, appeals the dismissal by the district court of claims brought pursuant to the

Federal Tort Claims Act (FTCA), 28 U.S.C. § 1346(b). Carlis Starke argues that

the district court erred in finding those claims were barred by the Feres doctrine.

We agree with the district court that the claims are barred and affirm.

                                I. BACKGROUND

      On 11 August 2003, Reginald Starke was on active duty for the United

States Navy. He was stationed at Kings Bay Naval Submarine Base. He

completed his assigned duties for the day and returned to his off-base housing in

the mid-afternoon. That same afternoon, he decided to return to the base with

some friends to play golf at the Kings Bay Trident Lakes Golf Course.

      At the time, the course, which was owned and operated by the Navy with the

assistance of civilian contractors, was open only to military personnel and their

guests. Late that afternoon, Reginald Starke was struck by lightning while playing

on the course. The Starkes’ complaint alleges that the golf course personnel

negligently failed to sound the inclement weather alarm, and that, had such an

alarm been sounded, Reginald Starke would have taken precautionary measures to

avoid injury. Instead, he was totally incapacitated by a lightning strike and

remains in a semi-comatose or comatose state.

      Carlis Starke filed claims related to his injury on behalf of each of them



                                          2
pursuant to the FTCA. The government filed a motion to dismiss for lack of

subject matter jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1).

The district court, applying the Feres doctrine, found that because Reginald

Starke’s injury had occurred incident to his military service, the court lacked

subject matter jurisdiction over those claims.

                                  II. DISCUSSION

      We review a district court’s dismissal of claims for lack of subject matter

jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1) de novo. Mexiport, Inc. v.

Frontier Commc’ns Servs., Inc., 253 F.3d 573, 574 (11th Cir. 2001) (per curiam).

“[T]he Government is not liable under the [FTCA] for injuries to servicemen

where the injuries arise out of or are in the course of activity incident to service.”

Feres v. United States, 340 U.S. 135, 146, 71 S. Ct. 153, 159 (1950). We consider

three factors, “(1) duty status, (2) location, and (3) activity, to determine whether a

service member’s injuries resulting from government negligence . . . are incident to

service[,]” and thus subject to the doctrine announced in Feres. Whitley v. United

States, 170 F.3d 1061, 1070 (11th Cir. 1999).

      For the purpose of Feres doctrine analysis, we have drawn a distinction

between service members on furlough, whose FTCA claims would less likely be

barred, and those on “off-duty time experienced daily” in the course of active duty,



                                            3
whose negligence claims are precluded by Feres. Id. at 1070, 1071 & nn.19-20.

Although Starke was off-duty at the time of his injury, his status was still that of an

active duty service member for purposes of Feres analysis.

      “Where the claimant is injured on base while on ‘active duty,’ Feres applies

virtually as a matter of law.” Watkins v. United States, 462 F. Supp. 980, 986-87

(D.C. Ga., 1977), aff’d by, Watkins v. United States, 587 F.2d 279, 279 (5th Cir.

1979) (expressly adopting district court’s reasoning). “[E]ven plaintiffs who were

off-duty (with or without a pass or liberty card) are barred by Feres where the

injury occurs on base.” Id. at 987. Starke’s injury occurred at a golf course

located on the base. Thus, the location at which Starke’s injury occurred calls for

the application of Feres.

      Finally, activities on a military reservation often involve privileges or

services that accrue to service members “incident to their military service.”

Whitley, 170 F.3d at 1073-74, 1074 n.29 (recreational activities); Ricks v. United

States, 842 F.2d 300, 301 (11th Cir. 1988) (medical services). In this case, not

only was the golf course located on the base but, at the time of Starke’s injury, the

facility was restricted to military personnel and their guests. Accordingly, he

played on the course only by virtue of his military service. Thus, Starke’s activity

was clearly incident to his service.



                                           4
      The circumstances of Reginald Starke’s injury satisfy all three factors

required for the application of the Feres doctrine. Accordingly, the Starkes’ FTCA

claims are barred.

                               III. CONCLUSION

      Carlis Starke appeals the district court’s dismissal of her and her husband’s

FTCA claims arising out of her husband’s incapacitating injury on a United States

Navy-owned golf course. Because we find that the Feres doctrine applies, barring

these claims, we AFFIRM the district court’s order.




                                          5